Denison, J.:
I concur in the conclusion of the majority of the court, as announced in the' former opinion handed down in this case, for the following reasons:
Under the XXth amendment Denver could assume, by character, any power which, before the amendment, the legislature could grant. Denver v. Hallett, 34 Colo. 395, 397 et seq.
*245The legislature could grant the power to regulate telephone rates. Home Tel. Co. v. Los Angeles, 211 U. S. 271, 279.
Therefore Denver could assume, by charter, the power to regulate telephone rates.
By her charter of 1904, Sec. 280, she did assume that power:
(“All power to regulate the charges for service by public utility corporations is hereby reserved to the people, to be exercised by them in the manner herein provided for initiating an ordinance.”)
therefore she has it.
Furthermore, in 1912, by the Home Rule amendment, the people expressly ratified Denver’s charter, including the section above quoted.
It has been held by this court that the legislature can grant and therefore the city can assume any power in matters of local concern, ánd that the legislature can grant and therefore the city can assume no power, except in matters of local concern. It follows from these holdings that what is of local concern and what the legislatures can grant are one and the same.
It seems to the writer that, regulation of rates within the city is manifestly of local concern: however, the reason for the restriction of the city’s powers to matters of, local concern is that otherwise a state within a state would be created, and thtís the constitution of the United States would be violated. Some of the arguments against the decision are upon the ground that the regulation of rates within the city is not of local concern and the right to regulate them could not be granted by the legislature. The whole force of this argument lies in the conclusion that the constitution of the United States would be violated. Were it not for that constitution the people of this state, by constitutional amendment, might grant to the city or any part of the state full sovereignty or independence or anything short of it. The question, therefore, is one under the constitution of the United States and it is our duty to *246follow the decisions of the supreme court of the United States upon it; but that court has determined in the Home Telephone case that the power to regulate rates can be granted to the city, and that necessarily determines that such power is of local concern and that such grant does not violate the constitution of the United States. It is then our duty to hold likewise.
It has been argued that the Home Rule amendment ratified only what was “not in conflict with this article” and that the said provision of the charter was so in conflict because the article made no specific provision that that particular power might be assumed; that is to say, the charter is in conflict with something the article does not contain. With what part does it conflict? I cannot assent to such reasoning.
It is a part of the history of the state that the people were disappointed, not to say more, at the restrictions put upon the powers of cities by this court’s interpretations of Article XX, and that the Home Rule amendment was the expression of that feeling. Upon points where this court has given the Article a restricted interpretation the Home Rule amendment reverses that interpretation. That they did not include regulation of rates must be because this court had not yet restricted the meaning of the Article on that point. But they expressed, in general terms broad as language permits, all powers which could be constitutionally granted upon the previous decisions of this court.
I cannot agree with the proposition that the power to regulate rates is not expressly granted by such language. An express grant of all power is an express grant of every power, and the ratification of Charter Sec. 280 is an express grant; a discussion, therefore, of the the question whether the power to regulate rates can be inferred or impliedly granted has no application to the question in hand.
I am authorized to state that Mr. Justice Allen concurs in this opinion.